         Case 5:21-cv-00219-PRW Document 6 Filed 05/10/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA


ERIC JUAN FORD,                               )
                                              )
       Petitioner,                            )
                                              )
v.                                            )   Case No. CIV-21-00219-PRW
                                              )
RICK WHITTEN,                                 )
                                              )
       Respondent.                            )


                                          ORDER

       On April 6, 2021, U.S. Magistrate Judge Shon T. Erwin issued a Report and

Recommendation (Dkt. 5) in this action, recommending that Petitioner’s “Petition for a

Writ of Habeas Corpus Under 28 U.S.C. § 2241” (Dkt. 1) be dismissed without prejudice

for failure to state a cognizable habeas claim.

       Petitioner was advised that he had a right to object to the Report and

Recommendation by April 23, 2021 in accordance with 28 U.S.C. § 636 and Federal Rule

of Civil Procedure 72, and that failure to make a timely objection would waive any right to

appellate review of the factual and legal issues addressed in the Report and

Recommendation (Dkt. 5). No objections have been filed as of this date. Having failed to

object, Petitioner has waived his right to appellate review of the factual and legal issues

addressed in the Report and Recommendation (Dkt. 5). 1



1
 United States v. One Parcel of Real Prop., 73 F.3d 1057, 1059–60 (10th Cir. 1996);
Moore v. United States, 950 F.2d 656, 659 (10th Cir. 1991); cf. 28 U.S.C. § 636(b)(1)
                                              1
         Case 5:21-cv-00219-PRW Document 6 Filed 05/10/21 Page 2 of 2




       Upon review of the Report and Recommendation (Dkt. 5), the Court:

       (1)    ADOPTS in full the Report and Recommendation (Dkt. 5) issued by the
              Magistrate Judge on April 6, 2021; and


       (2)    DISMISSES WITHOUT PREJUDICE Petitioner’s “Petition for a Writ of
              Habeas Corpus Under 28 U.S.C. § 2241” (Dkt. 1).



       IT IS SO ORDERED this 10th day of May 2021.




(requiring a district judge to “make a de novo determination of those portions of the report
or specified proposed findings or recommendations to which objection is made” but
otherwise permitting a district judge to review the report and recommendations under any
standard it deems appropriate).

                                             2
